UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 5-31-12 Class A 6.71 4.28 4.35 6.71 23.33 53.11 2.17 2.03 3.66 Class B 5.90 4.17 4.26 5.90 22.68 51.77 1.54 1.44 2.60 Class C 9.90 4.51 4.10 9.90 24.69 49.51 1.53 1.43 2.58 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.92 1.67 1.67 Gross (%) 1.07 1.77 1.77 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 New York Tax-Free Income Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 5-31-02 $15,177 $15,177 $16,922 Class C 3 5-31-02 14,951 14,951 16,922 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 35% and a state tax rate of 8.82%. Share classes will differ due to varying fund expenses. 3 No contingent deferred sales charge is applicable. Annual report | New York Tax-Free Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many municipal bonds posted double-digit gains for the 12 months ended May 31,2012, thanks to favorable supply and demand dynamics in the municipal market. Demand for municipal bonds returned to normal after declining in late 2010 and early 2011, while modest new issuance and increased early redemptions reduced the outstanding supply of municipal bonds. Another factor contributing to the strong performance of municipal bonds was lower volatility compared with other segments of the financial markets, which attracted investors given uneven economic growth in the U.S. and sovereign debt problems in Europe. Long-term (more than 20 years) municipal bonds generated the best returns, while lower-rated municipal bonds outperformed higher-quality securities. The state of New York experienced some dips in tax revenues over the past year amid continued weakness in the financial sector. However, the budget restructuring undertaken by the governor and the state legislature helped the state make meaningful progress toward eliminating its budget deficit. For the year ended May 31, 2012, John Hancock New York Tax-Free Income Fund’s Class A shares posted a total return of 11.71%, excluding sales charges. By comparison, Morningstar, Inc.’s muni New York long fund category produced an average return of 11.35%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 10.40%. The Fund took on more interest-rate sensitivity during the period as we increased the Fund’s holdings of longer-term bonds and saw some of the Fund’s shorter-term securities redeemed. This shift in positioning contributed favorably to results as long-term bonds outperformed. The Fund also benefited from its exposure to lower-rated credits — bonds rated A or lower attracted growing investor demand as municipal bond yields remained low on an absolute basis. The Fund’s holdings of lower-grade industrial development bonds also provided a boost to Fund performance. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. If the Fund invests heavily in any one state or region, performance could be affected by factors particular to that state or region. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,073.30 $4.82 Class B 1,000.00 1,068.40 8.69 Class C 1,000.00 1,068.40 8.69 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,020.40 $4.70 Class B 1,000.00 1,016.60 8.47 Class C 1,000.00 1,016.60 8.47 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.93%, 1.68% and 1.68% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (29.9% of Net Assets on 5-31-12) Oneida County Industrial Development Agency, Zero Coupon, 7-1-29 4.0% New York State Dormitory Authority, 5.500%, 5-15-19 3.7% Puerto Rico Sales Tax Financing Corp., Zero Coupon, 8-1-32 3.2% Triborough Bridge & Tunnel Authority, 6.125%, 1-1-21 3.1% Metropolitan Transportation Authority, 5.000%, 11-15-34 3.0% New York City Municipal Water Finance Authority, Zero Coupon, 6-15-20 2.7% Long Island Power Authority, 5.750%, 4-1-39 2.7% New York State Dormitory Authority, 5.000%, 7-1-42 2.6% Upper Mohawk Valley Regional Water Finance Authority, Zero Coupon, 4-1-22 2.6% Port Authority of New York & New Jersey, 6.750%, 10-1-19 2.3% Sector Composition General Obligation Bonds 4.4% Airport 7.2% Revenue Bonds Transportation 4.9% Education 16.9% Facilities 1.7% Water & Sewer 11.5% Tobacco 1.5% Development 9.2% Pollution 1.3% Health Care 8.1% Other Revenue 22.7% Utilities 7.9% Short-Term Investments & Other 2.7% Quality Composition AAA 5.3% AA 40.1% A 25.5% BBB 17.8% BB 4.3% B 1.3% Not Rated 3.0% Short-Term Investments & Other 2.7% 1 As a percentage of net assets on 5-31-12. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | New York Tax-Free Income Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value Value Municipal Bonds 97.3% (Cost $56,176,666) New York 84.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $1,000,000 1,126,660 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07-01-40 1,000,000 947,140 City of New York, Series D-1 5.000 10-01-36 1,000,000 1,127,850 City of New York, Series E-1 6.250 10-15-28 500,000 627,550 Herkimer County Industrial Development Agency Flots Adult Home, Series A 5.500 03-20-40 960,000 1,077,301 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,151,330 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,731,045 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,199,230 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,135,540 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11-15-34 1,750,000 1,951,303 Monroe County Industrial Development Corp., Series A 5.000 07-01-41 1,000,000 1,099,480 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01-01-16 1,000,000 1,026,110 New York City Industrial Development Agency Airis JFK I LLC Project, Series A AMT 5.500 07-01-28 1,000,000 961,470 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 854,980 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06-01-23 1,000,000 1,021,830 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11-01-27 1,000,000 1,067,830 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,071,300 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06-15-40 1,000,000 1,207,070 12 New York Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06-15-20 $2,000,000 $1,747,080 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06-15-40 1,000,000 1,098,090 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,098,740 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 1,000,000 1,142,650 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,087,890 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 500,000 540,670 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 1,000,000 1,103,730 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,446,223 New York State Dormitory Authority Series B 5.000 07-01-42 1,500,000 1,697,910 New York State Dormitory Authority General Purpose, Series E 5.000 02-15-35 1,000,000 1,137,380 New York State Dormitory Authority Miriam Osborn Memorial Home Association, Series B (D) 6.875 07-01-25 750,000 751,290 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 1,085,460 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05-01-41 1,000,000 1,074,350 New York State Dormitory Authority Orange Regional Medical Center 6.125 12-01-29 750,000 814,073 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-37 1,000,000 1,159,670 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-41 1,000,000 1,128,810 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05-15-15 1,000,000 1,093,170 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 2,000,000 2,400,060 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06-15-34 1,000,000 1,171,430 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07-01-29 5,330,000 2,596,030 Onondaga County Industrial Development Agency AMT 6.125 01-01-32 1,000,000 976,560 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08-01-31 500,000 453,130 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 1,500,000 1,499,775 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value New York (continued) Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-36 $1,000,000 $1,121,110 Suffolk County Industrial Development Agency Huntington Hospital Project, Series B 6.000 11-01-22 1,000,000 1,024,000 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 1,500,000 2,013,795 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04-01-22 2,230,000 1,647,591 Puerto Rico 9.9% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 1,000,000 1,072,280 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07-01-37 500,000 501,345 Puerto Rico Public Building Authority Lease Revenue, Series A (D) 6.250 07-01-12 1,110,000 1,115,028 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 2,000,000 2,052,980 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08-01-35 1,000,000 1,059,730 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08-01-38 500,000 537,015 Virgin Islands 1.8% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,168,240 Guam 0.8% Guam Government, Series A 5.750 12-01-34 500,000 536,455 Par value Value Short-Term Investments 1.9% (Cost $1,225,000) Repurchase Agreement 1.9% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.010% to be repurchased at $1,225,000 on 6-1-12, collateralized by $1,250,000 Federal Home Loan Bank, 0.280% due 8-2-13 (valued at $1,251,173 including interest) $1,225,000 1,225,000 Total investments (Cost $57,401,666) † 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments ACA Financial Guaranty Corp. 4.5% Ambac Financial Group, Inc. 4.3% National Public Finance Guarantee Insurance Company 5.8% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $57,278,828. Net unrealized appreciation aggregated $6,484,931 of which $6,650,160 related to appreciated investment securities and $165,229 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 5-31-12: General Obligation Bonds 4.4% Revenue Bonds Education 16.9% Water & Sewer 11.5% Development 9.2% Health Care 8.1% Utilities 7.9% Airport 7.2% Transportation 4.9% Facilities 1.7% Tobacco 1.5% Pollution 1.3% Other Revenue 22.7% Short-Term Investments & Other 2.7% See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $57,401,666) $63,763,759 Cash 9,814 Receivable for fund sharessold 32,667 Interestreceivable 769,089 Receivable fromaffiliates 5,543 Other receivables and prepaidexpenses 10,602 Totalassets Liabilities Payable for fund sharesrepurchased 250,162 Distributionspayable 25,879 Payable toaffiliates Accounting and legal servicesfees 3,151 Transfer agentfees 3,575 Distribution and servicefees 12,451 Trustees’fees 3,762 Other liabilities and accruedexpenses 29,887 Totalliabilities Netassets Paid-incapital $57,661,406 Undistributed net investmentincome 23,929 Accumulated net realized gain (loss) oninvestments 215,179 Net unrealized appreciation (depreciation) oninvestments 6,362,093 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($52,981,886 ÷ 4,132,571shares) $12.82 Class B ($2,146,264 ÷ 167,388shares) 1 $12.82 Class C ($9,134,457 ÷ 712,364shares) 1 $12.82 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $13.42 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 New York Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $3,037,556 Expenses Investment managementfees 313,023 Distribution and servicefees 261,306 Accounting and legal servicesfees 12,867 Transfer agentfees 41,702 Trustees’fees 4,309 State registrationfees 9,408 Printing andpostage 8,212 Professionalfees 42,187 Custodianfees 11,883 Registration and filingfees 18,727 Other 14,376 Totalexpenses Less expensereductions (78,971) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain onInvestments 142,970 Change in net unrealized appreciation (depreciation) ofInvestments 4,346,005 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $2,378,527 $2,613,552 Net realized gain(loss) 142,970 (11,832) Change in net unrealized appreciation(depreciation) 4,346,005 (1,584,978) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,034,067) (2,160,862) ClassB (67,551) (87,536) ClassC (264,603) (281,845) From net realizedgain ClassA (37,821) — ClassB (1,492) — ClassC (5,975) — Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 60,011,325 64,392,073 End ofyear Undistributed net investmentincome 18 New York Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.48 0.52 0.51 0.38 0.51 0.52 Net realized and unrealized gain (loss) oninvestments 0.89 (0.28) 0.60 (0.36) (0.07) (0.37) Total from investmentoperations Lessdistributions From net investmentincome (0.48) (0.50) (0.51) (0.38) (0.51) (0.52) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $53 $50 $54 $46 $44 $40 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 1.08 1.10 1.19 1.04 1.03 Expenses net of feewaivers 0.93 0.96 1.10 1.19 1.04 1.03 Net investmentincome 3.92 4.31 4.27 4.50 6 4.28 4.22 Portfolio turnover (%) 16 9 7 22 25 17 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.39 0.43 0.42 0.32 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.89 (0.28) 0.61 (0.36) (0.07) (0.37) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.42) (0.42) (0.32) (0.43) (0.43) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $3 $6 $8 $11 Ratios (as a percentage of average net assets): Expenses beforereductions 1.76 1.77 1.80 1.89 1.74 1.73 Expenses net of feewaivers 1.66 1.66 1.80 1.89 1.74 1.73 Net investmentincome 3.18 3.59 3.57 3.80 6 3.57 3.52 Portfolio turnover (%) 16 9 7 22 25 17 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.39 0.43 0.43 0.32 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.89 (0.28) 0.60 (0.36) (0.07) (0.37) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.42) (0.42) (0.32) (0.43) (0.43) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $8 $8 $6 $3 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.76 1.78 1.80 1.89 1.74 1.73 Expenses net of feewaivers 1.66 1.66 1.80 1.89 1.74 1.73 Net investmentincome 3.19 3.61 3.56 3.79 6 3.57 3.51 Portfolio turnover (%) 16 9 7 22 25 17 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 20 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock New York Tax-Free Income Fund (the Fund) is a series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
